Case 19-00252-JJG-13       Doc 90 Filed 03/23/21 EOD 03/23/21 10:43:55               Pg 1 of 2
                          SO ORDERED: March 23, 2021.




                          ______________________________
                          Jeffrey J. Graham
                          United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  IN RE:                                               CASE NO. 19-00252-JJG-13
  JOHNNY DARRELL LORICK

  DEBTOR(S)

       ORDER GRANTING DEBTOR (S)’ §1329 MOTION TO MODIFY (DOC. 85)


         This matter came before the Court on the Debtor (s)’ §1329 Motion to Modify Plan after

  Confirmation (Doc. 85) filed on 2/21/21 (more appropriately deemed to be a Motion to Modify

  Plan pursuant to §1329),

          And the Court, having extended notice and no objections to said Motion having been filed,

  or if filed, said objection having been resolved or withdrawn, now finds that said Motion should be

  granted. It is, therefore,

  ORDERED, ADJUDGED AND DECREED that the Debtor (s)’ §1329 Motion to Modify Plan after

  Confirmation shall be granted.

  IT IS FUTHER ORDERED that the Debtor(s) shall pay Ann M. DeLaney, Trustee as follows:
Case 19-00252-JJG-13      Doc 90     Filed 03/23/21    EOD 03/23/21 10:43:55       Pg 2 of 2



 Debtor shall pay a total of $61,685.00 to the Trustee through December, 2020 (23 months).

 Additionally, debtor shall pay to the Trustee, proceeds from the sale of real estate, in the

 amount of $123,458.35, to pay all allowable claims in full.    All other aspects of the

 previously confirmed plan shall remain in effect.

                                      ###
